Mercure, J.P.
(dissenting). We respectfully dissent. The majority properly acknowledges that to satisfy the statutory serious injury threshold — under either the significant limitation of use or 90/180-day category — a plaintiff must submit objective medical evidence of injury (see e.g. Toure v Avis Rent A Car Sys., 98 NY2d 345, 350 [2002]). The majority fails to recognize, however, that “an expert’s opinion unsupported by an objective basis [is] wholly speculative” and, thus, “frustrat[es] the legislative intent of the No-Fault Law to eliminate statutorily-insignificant injuries or frivolous claims” (id. at 351; see Pommells v Perez, 4 NY3d 566, 571-572 [2005]). The undated affidavit of plaintiff Elizabeth MacMillan’s (hereinafter plaintiff) treating physician, Ze’ev Weitz, does not meet the required standard.
Weitz did not identify any diagnostic techniques that he used in making his determination regarding plaintiffs arm that were not dependent on her subjective complaints of pain (see Tuna v Babendererde, 32 AD3d 574, 577 [2006]; Burford v Fabrizio, 8 AD3d 784, 785 [2004]). Nor did Weitz’s affidavit specify the nature of the soft-tissue injury — a herniated disc — that plaintiffs now claim to have been shown by objective evidence, i.e., a post-accident MRI upon which Weitz relied in diagnosing her with an injury. “Froof of a herniated disc, without additional objective medical evidence establishing that the accident resulted in significant physical limitations, is not alone sufficient to establish a serious injury” (Pommells v Perez, 4 NY3d at 574 [emphasis added]). While we have held that “ ‘an expert’s designation of a numeric percentage of a plaintiffs loss of range of motion’ ” that is corroborated by an MRI showing a soft tissue injury may constitute objective medical evidence (Durham v New York E. Travel, 2 AD3d 1113, 1114-1115 [2003], quoting Toure v Avis Rent A Car Sys., 98 NY2d at 350), the expert must explain how the soft tissue injury shown on the MRI “relate[s] to [the] plaintiffs particular physical complaints” (June v Gonet, 298 AD2d 811, 812 [2002]; see Howard v Espinosa, 70 AD3d 1091, 1093-1094 [2010]; Burford v Fabrizio, 8 AD3d at 786).
*1392Weitz’s affidavit is patently deficient not only because he failed to specify percentages of limitation and underlying clinical tests or explain the degree to which the October 2005 accident aggravated plaintiffs numerous preexisting conditions, as the majority concludes. The additional critical defects in Weitz’s affidavit are the failure to relate the MRI to plaintiffs physical complaints, or to specify any contemporaneous degree of limitation — quantitative or qualitative — related to her neck or back (see Howard v Espinosa, 70 AD3d at 1093-1094; Pianka v Pereira, 24 AD3d 1084, 1085-1086 [2005]; June v Gonet, 298 AD2d at 812-813). Contrary to the majority’s view, the medical reports of two other physicians and the affidavit of plaintiffs chiropractor do not cure these deficiencies in Weitz’s affidavit. Neither the physicians nor the chiropractor reviewed the results of the November 2005 MRI — the objective evidence upon which plaintiffs purport to rely. The physician’s reports and chiropractor’s affidavit cannot, therefore, relate the results of the MRI to plaintiffs symptoms and, for that reason alone, these additional submissions cannot be said to cure the deficiency in Weitz’s affidavit (see Burford v Fabrizio, 8 AD3d at 786; June v Gonet, 298 AD2d at 812-813).*
In any event, the limitations in plaintiffs range of motion detailed by her chiropractor and the two physicians are not sufficiently contemporaneous with the accident. Rather, those limitations reflect plaintiffs condition nearly four years, two years, and a year and half after the accident, respectively, and following another motor vehicle accident affecting her neck and back. Finally, while one physician, Shashi Patel, indicated that he detected a back spasm, Supreme Court properly rejected this evidence as lacking in probative value. The majority’s conclusion that this finding of a spasm constitutes objective medical evidence despite the absence of any indication of the manner in which the spasm was ascertained is contrary to Court of Appeals precedent. That Court has held that a spasm is not considered objective evidence of an injury absent further evidence that the spasm was “objectively ascertained,” such as evidence of the;test performed to induce the spasm (Toure v Avis Rent A Car Sys., 98 NY2d at 357).
In short, plaintiffs failed to raise a triable issue of fact regarding the existence of a causally related serious injury. Accord*1393ingly, we would hold that Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint.

 Although one physician, Lawrence Schulman, mentioned the existence of the November 2005 MRI, he did not relate its results to plaintiffs particular physical complaints, as required, or even indicate that he reviewed the MRI results; rather, Schulman noted that the MRIs that he reviewed related to a subsequent September 2006 accident.